Citation Nr: 0831948	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served in the Marine Corps Reserves from January 
1948 to January 1950 and on active duty in the Marine Corps 
from August 1950 to February 1952.  He was stationed in Korea 
during the Korean Conflict from August 1950 to May 1951.

This appeal to the Board of Veterans Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran has a current bilateral hearing loss 
disability and tinnitus.

2.  However, neither the bilateral hearing loss nor the 
tinnitus has been etiologically linked to his military 
service such as to the presence of an insect in his external 
ear canal or to excessive noise exposure, including in combat 
during the Korean Conflict.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorinerual hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2005, prior to the initial adjudication of his claims 
in January 2006.  The letter informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter did not comply with Dingess, as he was not 
apprised of the downstream disability rating and effective 
date elements of his claims, but this is nonprejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Since the 
Board will conclude below that the preponderance of the 
evidence is against his underlying claims for service 
connection, the downstream disability rating and effective 
date elements of his claims are moot.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records (SMRs) and private medical records from 
Dr. Wolfe and Miracle Ear.  Although the veteran indicated 
treatment over a 
50-year period, the private medical records VA received were 
from single visits in January 2001 and July 2004, 
respectively.  As the veteran did not, however, indicate that 
these records were incomplete, VA has no duty to further 
pursue records.  See Gober v. Derwinski, 2 Vet. App. 470 
(1992) (holding that VA's duty to assist in obtaining federal 
records does not extend to a request for assistance that is 
unreasonable and tantamount to a fishing expedition.)  
Additionally, the veteran submitted records from Mid America 
Hearing Center and Missouri State University.  There is no 
indication of any outstanding records pertaining to the 
claims.  

VA also afforded the veteran an audiological evaluation in 
December 2005 to determine whether his bilateral hearing loss 
disability and tinnitus are attributable to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist him in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Merits of the Claims

The veteran claims that he developed left ear hearing loss as 
a result of an insect crawling into his ear canal while 
stationed in Korea.  He further claims he developed bilateral 
(i.e., left and right ear) hearing loss and tinnitus from 
excessive noise exposure while on active duty.  For the 
reasons and bases set forth below, however, the Board finds 
that the preponderance of the evidence is against his claims, 
so they must be denied.

A.  Bilateral Hearing Loss

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, including organic disease of the nervous 
system such as sensorineural hearing loss, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to the meet the threshold requirements of 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

In this case, a December 2005 VA audiological evaluation 
report shows the veteran has hearing loss in each ear 
sufficient to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385.  Audiometric testing for the right ear 
revealed a 15-decibel loss at the 500 and 1,000 Hz levels, a 
20-decibel loss at the 2,000 Hz level, a 60-decibel loss at 
the 3,000 Hz level, and a 60-decibel loss at the 4,000 Hz 
level.  Speech discrimination was 98 percent.  Audiometric 
testing for the left ear revealed a 15-decibel loss at the 
500 Hz level, a 60-decibel loss at the 1,000 Hz level, a 65-
decibel loss at the 2,000 and 3,000 Hz levels, and a 70-
decibel loss at the 4,000 Hz level.  Speech discrimination 
was 80 percent.  Thus, these findings reflect a bilateral 
hearing loss disability according to VA standards.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

Since the veteran has proven the essential element of a 
bilateral hearing loss disability, the central issue to be 
resolved is whether the presence of an insect in his ear 
canal or noise exposure during service caused or at least 
contributed to this current disability.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran provided two potential causes for his hearing 
loss:  first, he described an incident in April 1951 when an 
insect crawled into his left ear canal while he was sleeping 
and a medic had to physically remove it; and second, the 
veteran experienced acoustical trauma in service while 
stationed in Korea.  

The veteran served in Korea from August 1950 to May 1951.  
His service records show participation in the capture and 
securing of Seoul, in the Wonsan-Hungnam-Chosin Campaign, and 
in operations against enemy forces in South and Central 
Korea.  Since the record confirms he engaged in combat 
against enemy forces, and the type of injuries he alleges are 
consistent with the circumstances of that service, the Board 
must effectively presume that the incidents in question 
occurred.  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  See also Collette v. Brown, 82 F.3d 
389 (1996).

While no service medical records are available concerning the 
incident involving the insect in the ear canal, the veteran 
submitted a buddy statement from a fellow Corpsman.  The 
Corpsman's service records confirm that he was assigned to 
the veteran's unit at the time of the alleged incident.  The 
buddy's statement corroborated the veteran's statement that 
an insect crawled into the veteran's ear and that the veteran 
required medical treatment to remove it.

Additionally, as the record reflects that the veteran engaged 
in combat with an enemy force, the Board will presume noise 
exposure during his active duty in that capacity.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 
82 F.3d 389 (1996).

But it equally deserves mentioning that the reduced 
evidentiary burden under 38 C.F.R. § 1154(b) [and the 
implementing regulation, 38 C.F.R. § 3.304(d)] only applies 
to the question of incurrence, and not to the question of 
whether there is a nexus, i.e., etiological link between the 
current disability and service, which generally requires 
competent medical evidence.  See generally, Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996).  In other words, since a current hearing loss 
disability and the two in-service potential causes have been 
confirmed, the crucial issue to be determined is whether 
there also is competent medical evidence of a nexus or 
relationship between the 
in-service potential causes and the current hearing loss 
disability.  Unfortunately, the most probative medical 
evidence indicates the veteran's bilateral hearing loss 
disability is unrelated to his military service.

The veteran's service medical records make no reference to 
any hearing loss or ear problems of a more general nature 
during his service.  Audiometric testing was not preformed 
during his period of active duty.  However, both whispered-
voice and spoken-voice testing were preformed on numerous 
occasions and at all times revealed that his hearing was 
within normal limits (15/15) bilaterally.



Nevertheless, as mentioned, the absence of evidence of a 
bilateral hearing loss disability during service is not 
necessarily fatal to the veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  But there is no such evidence 
in this particular instance.

Here, the first indication of hearing loss is a receipt for 
the purchase of a hearing aid in 1998, and the first 
audiological evaluation documenting a hearing loss disability 
is from January 2001, nearly 50 years after the veteran's 
military service ended.  This lengthy period between his 
service and the first evidence of a bilateral hearing loss 
disability provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

But of equal or even greater significance, a VA audiologist's 
opinion, based on a thorough review of the record, provides 
compelling evidence against the claim for service connection 
for bilateral hearing loss.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).  The veteran was examined in 
December 2005 by a VA audiologist.  Before offering his 
opinion, the VA audiologist reviewed the veteran's claims 
file and recorded his history of noise exposure in service 
and after service.  The VA audiologist ruled out both the 
insect incident and in-service noise exposure as likely 
causes for the veteran's hearing loss, opining instead that 
insect trauma to the external ear canal is not linked to 
sensorineural hearing loss and that the veteran's bilateral 
hearing loss is less likely than not related to military 
noise exposure.



The RO requested and obtained a supplemental (addendum) 
opinion in March 2007 to clarify this VA compensation 
examiner's conclusions.  And he reiterated that it is less 
likely than not the veteran's current bilateral hearing loss 
disability is related to his military service - including to 
acoustic trauma.  This examiner determined, instead, that it 
is more likely than not the veteran's current bilateral 
hearing loss is due to post-service recreational and 
occupational noise exposure, as well as his age, noting that 
a retrocochlear lesion may be a factor.  The VA examiner also 
discounted the alternative notion that insect removal from an 
external ear canal, while painful, could be the cause of the 
veteran's current hearing loss.  The examiner explained that, 
despite a report that the veteran had an insect removed from 
his cochlea, the cochlea is imbedded deep within the temporal 
bones, so access is generally by surgical means.  The VA 
examiner added that it is improbable that an insect could 
reach the cochlea, rather more likely the report in question 
meant to say the insect was in the external ear, which, 
according to the VA examiner, is common and a typical area of 
involvement for insects.

Moreover, in further explaining the reason for not 
attributing this event to the current hearing loss 
disability, this examiner cited the similar claims of many 
other elderly patients that he had evaluated over 30 years, 
pointing out that the physiology of the situation is that 
insects in the external ear canal and their removal do not 
cause sensorineural hearing loss.  The VA examiner further 
acknowledged that the veteran's responsibilities in Korea - 
at least at times - probably involved combat against enemy 
forces, but even so, that his exposure to noise was more 
incidental and proximal to his primary military occupational 
specialty (MOS) as a personal affairs assistant.  The VA 
examiner indicated the veteran's history did not include 
symptoms normally associated with immediate adverse temporary 
or long term effects of acoustic trauma.  By contrast, added 
the VA examiner, the veteran clearly recalls tinnitus and 
temporary threshold shift after exposure to heaving equipment 
after service in 1967.  So the VA examiner concluded that 
aspect of the veteran's history most strongly suggests that 
his hearing loss was acquired after service.



Consequently, the medical evidence, overall, shows the 
veteran's bilateral hearing loss was first diagnosed many 
years after his military service ended and has not been 
linked by competent medical evidence to his service, 
including to the type acoustic trauma alleged or the incident 
involving an insect in his ear (even assuming these events 
occurred).  In addition to the medical evidence, the Board 
has also considered lay statements provided by the veteran.  
But while he is competent to report his symptoms of 
difficulty hearing for a number of years, supposedly dating 
back to his military service, he is not competent to 
attribute his current bilateral hearing loss to military 
noise exposure or the incident involving an insect in his ear 
canal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); 
and Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 
2007).

B.  Tinnitus

The December 2005 VA audiological evaluation diagnosed the 
veteran with tinnitus.  Although the veteran attributes his 
tinnitus to the in-service incidents described in the 
preceding section, the VA examiner opined that the tinnitus 
was more likely caused by noise exposure after service than 
by the in-service incidents.  And, as mentioned, this same VA 
examiner reiterated this conclusion when more recently 
commenting in the March 2007 addendum.  This is more 
compelling evidence against the claim for service connection 
for tinnitus than the veteran's lay statements to the 
contrary.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan 
v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).



C.  Conclusion

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal 
is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


